Citation Nr: 0406811	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an increased disability evaluation for 
lumbosacral strain, residuals of low back injury, currently 
rated as 40 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
tinnitus, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) disability 
evaluation for residuals of right ankle sprain.  

5.  Entitlement to an increased (compensable) disability 
evaluation for hearing loss in the left ear.  

6.  Entitlement to an increased (compensable) disability 
evaluation for residuals of nasal fracture.  

7.  Entitlement to an increased (compensable) disability 
evaluation for residuals of venereal warts.  

8.  Entitlement to an increased (compensable) disability 
evaluation for scars, chemical burn, right axilla.  

9.  Entitlement to an increased disability evaluation for 
adjustment disorder of adult life with mixed emotional 
features, claimed as major depressive disorder, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to May 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to a TDIU.  

With respect to the claims for increased ratings, the veteran 
has filed a notice of disagreement with the RO's denial of 
these issues, thereby initiating, but not perfecting, an 
appeal.  Therefore, for reasons that are discussed in more 
detail below, the issues on appeal have been recharacterized 
as shown above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In July 2002, the RO issued a rating decision denying the 
following:  entitlement to a disability rating in excess of 
40 percent for lumbosacral strain, residuals of low back 
injury; entitlement to a disability rating in excess of 10 
percent for tinnitus; entitlement to a disability rating in 
excess of 30 percent for an adjustment disorder of adult life 
with mixed emotional features, claimed as major depressive 
disorder; and entitlement to compensable disability ratings 
for residuals of right ankle sprain, hearing loss in the left 
ear, residuals of nasal fracture, residuals of venereal 
warts, and residual scars, chemical burn, right axilla.  In 
September 2002, the veteran, through his attorney, filed a 
timely notice of disagreement (NOD) with that rating 
decision, disagreeing with the denial of all of those 
benefits.  

Because a timely NOD was filed, but the RO has not yet 
provided the veteran a statement of the case (SOC) in 
response to his filing of the NOD, the foregoing issues must 
be remanded to the RO for correction of this procedural 
defect.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  However, these issues will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  

The issue of entitlement to a TDIU is deferred pending the 
outcome of the inextricably intertwined increased rating 
claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

Provide the veteran a statement of the case 
as to the issues of entitlement to a 
disability rating in excess of 40 percent for 
lumbosacral strain, residuals of low back 
injury; entitlement to a disability rating in 
excess of 10 percent for tinnitus; 
entitlement to a disability rating in excess 
of 30 percent for an adjustment disorder of 
adult life with mixed emotional features, 
claimed as major depressive disorder; and 
entitlement to compensable disability ratings 
for residuals of right ankle sprain, hearing 
loss in the left ear, residuals of nasal 
fracture, residuals of venereal warts, and 
residual scars, chemical burn, right axilla.  
The veteran should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




